Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 1 of 13




             EXHIBIT 1
           Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 2 of 13



 1                                                                    The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
     STATE OF WASHINGTON, et al.                           NO. 2:18-cv-01 1 15-RSL
 9
                            Plaintiffs,                    PLAINTIFFS' FIRST SET OF
10                                                         INTERROGATORIES AND REQUESTS
             V.                                            FOR PRODUCTION TO THE PRIVATE
11                                                         DEFENDANTS
     UNITED STATES DEPARTMENT OF
12   STATE, et al.,

13                          Defendants.

14
     TO:            DEFENSE DISTRIBUTED, SECOND AMENDMENT FOUNDATION, and
15                  CONN WILLIAMSON, Defendants (collectively, the Private Defendants);

     AND TO: CHARLES R. FLORES, MATTHEW GOLDSTEIN, and JOEL B. ARD,
16             Attorneys for the Private Defendants.
17                                        I.    INSTRUCTIONS

18          Pursuant to Federal Rules of Civil Procedure 26, 33, and 34, Plaintiffs hereby request

19   that the Private Defendants answer the following interrogatories and produce the following

20   documents and electronically stored information within 30 days of service.

21          For each document that you assert is privileged or otherwise excludable from discovery,

22   please provide the following information: the author(s), the recipient(s), all copy recipients, the

23

24

     PLAINTIFFS' FIRST SET OF ROCS AND                 1               ATTORNEY GENERAL OF WASHINGTON
                                                                            800 Fifth Avenue. Suite
     RFPS TO THE PRIVATE DEFENDANTS                                           Seattle, WA 98104-318888
     NO. 2:18-cv-01115-RSL                                                         (206) 464-7744
          Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 3 of 13



 I   date, the type of document (memorandum, e-mail, letter, chart, photograph, etc.), a description

2    of the document, the privilege being claimed, and the grounds for the privilege claim.

 3          If any request for production seeks information in any document formerly in your

 4   possession, custody, or control that has been discarded, misplaced, lost, destroyed, or otherwise

 5   placed outside your custody or control, identify the document and describe its contents in detail

 6 and state when the document was discarded, misplaced, lost, destroyed, or otherwise placed

 7   outside your custody or control. If the document was destroyed, identify each person with

 8   knowledge of its destruction, the person requesting or performing the destruction, the reasons

 9   for its destruction, and each document that refers or relates to either the existence or destruction

10   of the document. For each document that was discarded, misplaced, lost, or otherwise placed

11   outside your custody or control, explain all circumstances in relation to the loss of the document

12   and identify each person with knowledge regarding those circumstances.

13          If you object to producing documents in response to any request for production, state

14   your objection and all factual and legal bases for the objection.

15          Unless otherwise indicated, these discovery requests seek any and all responsive

16   information within the possession, custody, or control of the Private Defendants, and pertain to

17   the time period beginning on July 30, 2018 and continuing through the present.

18          These discovery requests are continuing in nature. If you discover additional or different

19 information that is responsive to these discovery requests, you are required to provide

20   supplemental responses in accordance with Federal Rules of Civil Procedure 26(e). If you do not

21   provide the required supplemental information, the Plaintiffs may move at the time of trial to

22   exclude from evidence any requested information and documents that were not timely furnished.

23

24

     PLAINTIFFS' FIRST SET OF ROGS AND                 2                 ATTORNEY GENERAL of WASHINGTON
                                                                              800 Fifth Avenue. Suite
     RFPS TO THE PRIVATE DEFENDANTS                                             Seattle, WA 98104-3188
     NO. 2:18-cv-01115-RSL                                                           (206) 464-7744
             Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 4 of 13



 1                                        II. DEFINITIONS

 2            The following definitions apply to these discovery requests:

 3            "Document" encompasses the broadest possible definition permitted under the Federal

 4   Rules of Civil Procedure and specifically includes all written or recorded material of any kind

 5   or character in your possession, custody, or control or within your knowledge, including (without

 6   limitation) statements, letters, correspondence, telegrams, memoranda, notes, records, reports,

 7   studies, interoffice communications, calendar and diary entries, microfilm, bulletins, circulars,

 8   pamphlets, messages, invoices, maps, charts, tabulations, summaries or abstracts, video or audio

 9   recordings, work sheets, surveys, graphs, statistics, tables, photographs, rules, regulations,

10   opinions, orders, interpretations, guidelines, electronic mail, any data or information stored or

11   saved on any computer hard disk, floppy disk, tape, or other medium, any computer print-outs,

12   computer software or code, whether in machine or human readable form on any medium, and all

13   other documentary material, including non-identical copies (whether different from the original

14   because of any alterations, notes, comments, or other material contained thereon or attached

15   thereto or otherwise and whether a draft or final version).

16            "Communication" means any transmission, disclosure or exchange of information or

17   opinion, however made.

18            "Concerning or relating to" means referring to, evidencing, containing, discussing,

19 mentioning, describing, reflecting, summarizing, constituting, identifying, memorializing,

20   referring or pertaining to, studying, commenting or reporting on, or analyzing, in whole or in

21   part.

22

23

24

     PLAINTIFFS' FIRST SET OF ROGS AND                 3               ATTORNEY GENERAL of WASHINGTON
                                                                            800 Fifth Avenue. Suite 000
     RFPS TO THE PRIVATE DEFENDANTS                                           Seattle, WA 98104-318888
     NO. 2:18-cv-01115-RSL                                                         (206) 464-7744
          Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 5 of 13



 I          "Distribute" means to send, transfer, deliver, disperse, share, or otherwise facilitate

2    (whether directly or indirectly) another person's or entity's receipt of an object, information,

3    data, or other identified item (or something substantially similar).

 4          "Identify," with respect to an individual person, means to state the person's full name,

 5   physical address, mailing address, phone number, employer(s), and job title(s).

 6          "Identify," with respect to a corporation or other entity, means to state the entity's full

 7   name, place of incorporation, principal place of business, physical address, and mailing address.

8           "Person" means any individual, corporation, partnership, association, or any other entity

 9   of any kind.

10          "You" and "your" mean any of the Private Defendants, i.e., Defense Distributed, the

11   Second Amendment Foundation, and Conn Williamson; any person acting or purporting to act

12   on behalf of any of them, including (without limitation) Cody Wilson and any of their present or

13   former employees, agents, representatives, personnel, attorneys, accountants, consultants,

14   experts, investigators, or other persons; any officer, director, shareholder, founder, or member

15   of Defense Distributed or the Second Amendment Foundation, including (without limitation)

16   Cody Wilson; and any person acting in concert or participation with any of them.

17          "TRO" means the temporary restraining order entered by the Court in this matter on

18   July 31, 2018.

19          "Preliminary Injunction" means the preliminary injunction entered by the Court in this

20   matter on August 27, 2018.

21          "Subject Files" means any of the 3D printing files that are the subject of the TRO and

22   the Preliminary Injunction, namely the "Published Files," "Ghost Gunner Files," "CAD Files,"

23   and "Other Files" referenced in the "Temporary Modification of Category I of the United States

24

     PLAINTIFFS' FIRST SET OF ROGS AND                 4                ATTORNEY GENERAL of WASHINGTON
                                                                             800 Fifth Avenue. Suite 000
     RFPS TO THE PRIVATE DEFENDANTS                                            Seattle, WA 98104-318888
     NO. 2:18-cv-01115-RSL                                                          (206) 464-7744
          Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 6 of 13



1    Munitions List" and the letter to Cody R. Wilson, Defense Distributed, and the Second

2    Amendment Foundation issued by the U.S. Department of State on July 27, 2018.

3           The singular shall include the plural and vice versa, and the conjunctive shall include the

4 disjunctive and vice versa. Wherever used, references to the masculine, feminine, or neuter

5    gender shall include the neuter, feminine, and masculine genders, as the context demands.

6                                III. INTERROGATORIES

 7 ' INTERROGATORY NO. 1: Identify all persons who are officers, directors, shareholders,

8    founders, members, employees, or agents of Defense Distributed, or who are otherwise affiliated

9    with or who have authority to act on behalf of Defense Distributed.

10   ANSWER:

11

12

13   INTERROGATORY NO. 2: State whether you posted any Subject Files online, or otherwise

14   made them publicly available via the internet, on or after July 31, 2018. If you did, identify the

15   URL(s), the exact date and time of any such posting, and the individual(s) responsible for or

16   involved in any such posting, and describe in detail the actions of each such individual in

17   connection with each such posting.

18   ANSWER:

19

20

21   INTERROGATORY NO. 3: State whether you assisted or facilitated any other person in

22   posting any Subject Files online, or otherwise making them publicly available via the internet,

23   on or after July 31, 2018. If you did, identify the URL(s), the exact date and time of any such

24

     PLAINTIFFS' FIRST SET OF ROCS AND                5                ATTORNEY GENERAL OF WASHINGTON
                                                                            800 Fifth Avenue. Suite 000
     RFPS TO THE PRIVATE DEFENDANTS                                           Seattle, WA 98104-318888
     NO. 2:18-cv-01115-RSL                                                         (206) 464-7744
          Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 7 of 13



1    posting, and the individual(s) responsible for or involved in any such posting, and describe in

2    detail the actions of each such individual in connection with each such posting.

3    ANSWER:

4

 5

 6   INTERROGATORY NO. 4: State the total number of persons to whom you sold or distributed

 7   any Subject Files via mail or courier, email, secure download, or any other method, on or after

 8   July 31, 2018, or as to whom you participated in or facilitated such sale or distribution of any

 9   Subject Files.

10   ANSWER:

11

12

13   INTERROGATORY NO. 5: Describe in detail any method(s) by which you have sold or

14   distributed any Subject Files to any person on or after July 31, 2018, and any method(s) by which

15   you have participated in or facilitated such sale or distribution of any Subject Files.

16   ANSWER:

17

18

19   INTERROGATORY NO. 6: As to the persons referenced in Interrogatory No. 4 to whom

20   Subject Files were sold or distributed, describe in detail any and all steps you took, if any, to

21   determine the following: (1) whether such persons are U.S. citizens or lawful permanent

22   residents; (2) whether such persons are located within the United States (and if so, in which

23

24

     PLAINTIFFS' FIRST SET OF ROGS AND                 6                ATTORNEY GENERAL of WASHINGTON
                                                                             soo Fifth Avenue. Suite 000
     RFPS TO THE PRIVATE DEFENDANTS                                            Seattle, WA 98104-318888
     NO. 2:18-cv-01115-RSL                                                          (206) 464-7744
          Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 8 of 13



 1   states); and (3) whether such persons are eligible to possess a firearm in any relevant

 2   jurisdiction(s).

 3 ANSWER:

 4

 5

 6 INTERROGATORY NO. 7: List any and all crimes with which Defense Distributed,

 7   Cody Wilson, or any person in active concert or participation with either of them has been

 8   charged or convicted within the last ten years, and describe the outcome of each charge or

 9   conviction.

10 ANSWER:

11

12

13   INTERROGATORY NO. 8: For the period of July 31, 2018 to the present, list (by city and

14   country) all destinations outside the United States to which Cody Wilson has traveled or to which

15   he currently plans to travel, and as to each destination, provide the dates of Mr. Wilson's actual

16   or planned departure from and return to the United States.

17 ANSWER:

18

19

20   INTERROGATORY NO. 9: Identify all persons or entities who participated in the planning,

21   funding, production, editing, or distribution of the video previously located at the following

22   hyperlink: https://www.youtube.com/watch?v=5BglXIlkSoA&feature=youtu.be. For each

23

24

     PLAINTIFFS' FIRST SET OF ROGS AND                7                ATTORNEY GENERAL OF WASHINGTON
                                                                            800 Fifth Avenue. Suite 000
     RFPS TO THE PRIVATE DEFENDANTS                                           Seattle, WA 98104-318888
     NO. 2:18-cv-01115-RSL                                                         (206) 464-7744
          Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 9 of 13



 1   person or organization involved in the planning, funding, production, editing, or distribution of

 2   the video, state the exact nature of the person or entity's involvement.

 3   ANSWER:

 4

 5

 6                              IV. REQUESTS FOR PRODUCTION

 7   REQUEST FOR PRODUCTION NO. 1: Produce all documents and communications

 8   concerning or relating to any party or non-party's posting of any Subject Files online, or

 9   otherwise making any Subject Files publicly available via the internet, on or after July 31, 2018.

10   RESPONSE:

11

12

13   REQUEST FOR PRODUCTION NO. 2: Produce all documents and communications

14   concerning or relating to any party or non-party's sale or distribution of any Subject Files to any

15 persons via mail or courier, email, secure download, or any other method, on or after

16   July 31, 2018.

17   RESPONSE:

18

19

20   REQUEST FOR PRODUCTION NO. 3: Produce all documents reflecting any information

21   related to any of the persons described in Interrogatory No. 4 to whom Subject Files were sold

22   or distributed, including but not limited to any such person's: (i) name; (ii) address; (iii) physical

23   location; (iv) age; (v) U.S. citizen or permanent resident status; (iv) eligibility to possess a

24

     PLAINTIFFS' FIRST SET OF ROGS AND                  8                ATTORNEY GENERAL of WASHINGTON
                                                                              800 Fifth Avenue. Suite 000
     RFPS TO THE PRIVATE DEFENDANTS                                             Seattle, WA 98104-318888
     NO. 2:18-cv-01115-RSL                                                           (206) 464-7744
          Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 10 of 13



 1   firearm in any relevant jurisdiction(s); (v) the state and/or local sales tax that you collected

 2   related to any sale; and (vi) the amount of state and/or local sales tax that you remitted to each

 3   jurisdiction related to any sale.

 4

 5

 6

 7   REQUEST FOR PRODUCTION NO. 4: Produce all documents and communications

 8   concerning or relating to the proposed, planned, or actual sale or distribution of Subject Files on

 9   or after July 31, 2018, including but not limited to all versions of. (i) the video identified in

10   Interrogatory No. 9; (ii) any other videos posted on YouTube, other websites, or elsewhere, or

11   any videos that you produced or published on or after July 31, 2018; (iii) any statements

12 published on Twitter or any other social media platform; (iv) any statements published on

13   defcad.com or defdist.org or elsewhere on the internet; and (v) any other published statements

14   or content.

15   RESPONSE:

16

17

18   REQUEST FOR PRODUCTION NO. 5: Produce all of your communications concerning or

19   relating to the distribution or sale of any Subject Files on or after July 31, 2018, including internal

20 communications, communications among the Private Defendants, communications with any

21   other defendants, and communications with any third parties.

22   RESPONSE:

23

24

     PLAINTIFFS' FIRST SET OF ROGS AND                   9                ATTORNEY GENERAL of WAS1Ur1GTorr
                                                                               800 Fifth Avenue. Suite 000
     RFPS TO THE PRIVATE DEFENDANTS                                              Seattle, WA 98104-318888
     NO. 2:18-cv-01115-RSL                                                            (206) 464-7744
          Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 11 of 13



 1   REQUEST FOR PRODUCTION NO. 6: To the extent not produced in response to any of the

 2   Requests for Production above, for the period of July 30, 2018 to the present, produce all

 3   documents concerning or relating to the proposed, planned, or actual posting, distribution, or

 4   sale of any Subject Files.

 5   RESPONSE:

 6

 7

 8   REQUEST FOR PRODUCTION NO. 7: Produce all documents concerning or relating to

 9   any criminal charges or convictions as referenced in Interrogatory No. 7.

10   RESPONSE:

11

12

13          DATED this 20th day of September, 2018.

14                                                  ROBERT W. FERGUSON
                                                    Attorney General
15
                                                   /s/ Jeffrey Rupert
16                                                 JEFFREY RUPERT, WSBA #45037
                                                   Division Chief
17                                                 KRISTIN BENESKI, WSBA #45478
                                                   Assistant Attorney General
18                                                 TODD BOWERS, WSBA #25274
                                                   Deputy Attorney General
19                                                 JEFF SPRUNG, WSBA #23607
                                                   Assistant Attorney General
20                                                 ZACHARY P. JONES, WSBA #44557
                                                   Assistant Attorney General
21                                                 JeffreyR2@atg.wa.gov
                                                   KristinBl@atg.wa.gov
22                                                 ToddB@atg.wa.gov
                                                   JeffS2@atg.wa.gov
23                                                 ZachJ@atg.wa.gov
                                                   Attorneys for Plaintiff State of Washington
24

     PLAINTIFFS' FIRST SET OF BOGS AND               10              ATTORNEY GENERAL OF WASHINGTON
                                                                          800 Fifth Avenue. Suite 000
     RFPS TO THE PRIVATE DEFENDANTS                                         Seattle, WA 98104-318888
     NO. 2:18-cv-01115-RSL                                                       (206) 464-9744
         Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 12 of 13



 1                                 DECLARATION OF SERVICE

 2          I hereby certify that on September 20, 2018, I served a copy of this document upon all

 3   counsel of record by United States Postal Service to the following:

 4          Matthew Goldstein
            Farhang & Medcoff
 5          4801 E. Broadway Blvd, Suite 311
            Tucson, AZ 85711

 6          Charles Flores
            Beck Redden LLP
 7          1221 McKinney Street, Suite 4500
            Houston, TX 77010
 8
            Joel B. Ard
 9          Immix Law Group PC
            701 5th Ave Suite 4710
            Seattle, WA 98104
10
                    Counsel for Defendants Defense Distributed, Second Amendment
11                  Foundation, Inc., and Conn Williamson (Private Defendants)

            Steven A Myers
12
            Eric J. Soskin
            US Dept. of Justice
13          Civil Division, Federal Programs Branch
            20 Massachusetts Ave NW
14          Washington, DC 20002

15          Stuart Justin Robinson
            US Dept. of Justice
            Civil Division
16          PO Box 36028
            450 Golden Gate Ave
17          San Francisco, CA 94102-3463

18                  Counsel for Defendants U.S. Department of State, Michael R. Pompeo,
                    Directorate of Defense Trade Controls, Mike Miller, and Sarah Heidema
                    (Federal Defendants)
19
            Deepak Gupta
20          Gupta Wessler PLLC
            1900 L Street, NW STE 312
21          Washington, DC 20036

            Beth E Terrell
22          Terrell Marshall Law Group PLLC
            936 North 34th Street, Ste 300
23          Seattle, WA 98103-8869

24                 Counsel for Everytown for Gun Safety

     PLAINTIFFS' FIRST SET OF ROCS AND               11              ATTORNEY GENERAL OF WASHINGTON
                                                                          800 Fifth Avenue. Suite 000
     RFPS TO THE PRIVATE DEFENDANTS                                         Seattle, WA 98104-318888
     NO. 2:18-cv-01115-RSL                                                       (206) 464-7744
         Case 2:18-cv-01115-RSL Document 149-1 Filed 12/04/18 Page 13 of 13



 I         John D Kimball
           Blank Rome LLP
 2         405 Lexington Ave
           New York, NY 10174

 3         Andrew P Richards
           Garvey Schubert Barer, P.C.
 4         1191 Second Ave Suite 1800
           Seattle, WA 98101-2939
 5
                  Counsel for The Brady Center to Prevent Gun Violence
 6
           Kit Walsh
 7         Electronic Frontier Foundation
           815 Eddy Street
 8         San Francisco, CA 94109

 9         Venkat Balasubramani
           Focal PLLC
10         900 First Avenue S., Suite 201
           Seattle, WA 98134
11
                  Counsel for Electronic Frontier Foundation
12

13         DATED this 20th day of September, 2018, at Olympia, Washington.

14
                                               (~q^ 6,
15                                            SARA CEARLEY
                                              Legal Assistant
16

17

18

19

20

21

22

23

24

     PLAINTIFFS' FIRST SET OF ROGS AND           12             ATTORNEY GENERAL of WASHINGTON
                                                                     800 Fifth Avenue. Suite 000
     RFPS TO THE PRIVATE DEFENDANTS                                                          88
                                                                       Seatt le, WA 98104-3188
     NO. 2:18-cv-01115-RSL                                                  (206) 464-7744
